Title: To Thomas Jefferson from George Meade, 14 December 1801
From: Meade, George
To: Jefferson, Thomas


          
            Dear Sir
            At Sea, near St. Croix, MondayMorning, December 14th. 1801.
          
          The health of Mrs. Meade, & my Dr. Daughter Charlotte (who was married last Octor was a Twelve Month to a Mr. Wm. Hustler) obliged me to leave home, on Saturday 31st. Octobr, & our Capes 3d. Novr,—we had a most disagreable Passage to Barbados, where we arrived after a Passage of 24 days from the Capes. we spoke a Liverpool Ship, as we came out, who told us she had a Short Passage (our Capt. was so Stupid, he did not enquire when she Saild) & that there was no News when he Saild; You will therefore naturally Conclude, I was much Surprised the day before we landed to be Informd, by a Sloop of War, to Windward, of Barbados, that they had an Account of a general Peace. on my geting a shore, my first object was to enquire for the English Papers, not one was to be procured for love or Money. my next enquirey was for the Barbados Paper, that Containd the out lines of Peace. the Stupid Printer only Publichd a number Sufficient for his Customers, & tho’ I offered a Dollar for one, neither Money or the assistance of my friend could procure the Paper—my desire & wish was to forwd. it to you. the disapointment has however provd of the less Consequence, because no oppy has offerd for my Country, but the Vessell that I came out in—she proceeded for Port Republick, where she was to lay 30 days for her Cargo. I left Barbados (where Mrs Meade & my Dr Daughter who is very ill, remain) this day week, at 10 O’Clock at night. I arrd. the next Afternoon at 4 o’Clock at Martinique. I came down in the British October Packet & am now Proceeding there are two every Month that comes out. one goes to all the Islands down to Tortola, & then Sails for Falmouth—the other only Stops a few hours at Barbados then to Martinique, where the General & Admiral resides—& after Stoping one night goes down to Jamaica. the Novr. Packet came down to Martinique Thursday 10th Inst. & thro’ the Interest of my Nephew General Maitland I procured 32 Papers. which I forwd. you by this Conveyance some have 3 or 4 Papers fastend together—knowing how uncertain it is to receive news from England during our long winters. & besides that our careless Capts. very often come without News Papers. the British are to give up every thing taken, except Trinidad in the West Indies & the Island of Sylong in the East Indies & it is said, are to hold the Island of Tobago (in the West Indies) till the French Government Pay them Two Millions Sterling, owd them for feeding the French Prisoners—
          Pray are our Laws so weak, I was told by a Gent. & two British officers that some of our People, on board the Frigates had behavd Infamously in the West Indies Yet the Capts. could not punish them, if true, it is high time, different laws should be Passed, without Subordination there is an end to all authority.
          I hope you & Congress will take care that we are not brought to trouble by having a Consul General & Consuls at St. Dominigo they ought (in my humble opinion) all to be orderd home & you should give that Clever fellow Mr Lair a better office. I wish you to think of me too—I shall leave Barbados for Philada. by the 1st April, if you write me under Cover to my son Richd W. Meade of Philada. I shall have the honor of hearing from You.—I would wish to be Collector at Philada. I will forwd. you such Proof as will Convince You & the Senate that G. Latimer ought to be removd. my Son would Act for me till I get home.
        